PER CURIAM.
The conditions of probation included one that the probationer should not violate any law, local, State or national. On a motion to revoke the probation the evidence of the officers made a case, by circumstances, showing one or more violations of the liquor laws. The probationer, supported by his wife, denied the truth of this evidence. The issue was for the decision of the judge, who believed the officers. No error appears. Roberts v. United States, 320 U.S. 264, 64 S.Ct. 113, 88 L.Ed. 41; Burns v. United States, 287 U.S. 216, 53 S.Ct. 154, 77 L.Ed. 266.
Judgment affirmed.